DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	This application claims priority from provisional application 60368074, filed 03/26/2002.

Status of Claims
	Claims 8-18 are pending.
	Claims 1-7 and 19-27 have been cancelled.

Election/Restrictions
Applicant’s election without traverse of Invention I (Apparatus) and Species C (Figure 3) in the reply filed on 10/05/2021 is acknowledged.

Information Disclosure Statement
The Information Disclosure Statement filed on 06/25/2020 has been considered by the examiner.  
It is noted that several references are stricken through because the references are office actions within applications which are not documents relevant to the patentability of the current claims. These documents may have citations to relevant 

Specification
The disclosure is objected to because of the following informalities: missing/outdated priority information.  Since the filing of this application at least one of the parent applications have been issued patent numbers.  The priority information within the first line of the specification must be amended to disclose these patent numbers.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 is rendered indefinite by the requirements for the threaded rod to be axially aligned with the bodies.  The bodies comprise elongated shapes extending above and below the threaded rod. There is no clear portion of structure truly aligned 
	Claim 16 requires the jaws to be aligned with the axis of the threaded rod when in the clamped position and the first jaw to be aligned when in the open position, but they are not aligned.  The jaws are offset from the axis.  The applicant is advised to claim that the jaws are parallel rather than aligned.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 8-13 and 16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Koros et al. (Koros) USPN Des. 346,862.
Koros discloses the same invention being a medical clamping device comprising first and second body portions (upper and lower plates), first and second jaw portions (upper and lower clamping portions at the bottom of Figures 1-4), a drive element 
In regards to claim 9, each of the body portions extends to be coupled to a corresponding jaw portion as clearly seen in Figures 1-4.
In regards to claims 10-13, rotation of the knob causes threaded rod to rotate and apply forces to the receiving member and the bodies in either a forward or backward direction which results in the jaws pivoting away from each other (open) or towards each other (closed) (Figures 1 and 3).
	In regards to claim 16, in view of the 112 rejection above, the jaws of Koros read upon the aligned language as much as the applicant’s own invention.  Specifically the jaws of Koros extend substantially parallel to the threaded rod and do not pivot a substantial amount so the first jaw can be considered to be aligned in both the open and clamped positions.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koros.  
	Koros discloses the invention substantially as claimed being described above.  However, Koros does not disclose the specific details of the connection between the threaded rod and the receiving member.
Koros shows this connection as being smooth, but a person of ordinary skill in the art would recognize that it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the receiving member to being a threaded nut and to extend the threads of the threaded shaft to engage the nut.  This would provide a secure adjustable connection between the two members but also allowing the connection to be disconnected for more thorough cleaning and disinfecting of the clamp after use.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Koros in view of Fogarty USPN 3,503,397.  
	Koros discloses the invention substantially as claimed being described above.  However, Koros does not disclose the specific details of the inner jaw surfaces.
	Fogarty teaches that it is old and known in art of medical clamping devices to utilize inner protrusions/textures (21/22) for the purpose of enhancing the ability of the clamp to grip.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the inner jaw surfaces of the clamp of Koros to include protrusions and texture in order to increase the grip strength of the clamp.  

Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774